DETAILED ACTION
This action is responsive to application filed on March 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 17, 2013, is being examined under the first inventor to file provisions of the AIA .’
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 19, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
With respect of claim 10, the claim is directed to a program merely comprising a computer “data processing program causes a computer to execute...”. A reasonable interpretation is that the program comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009). Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 
Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as "A data processing program embodied in a non-transitory medium..." which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US Patent Application Publication No. US 20160246851 A1), in view of Fujio (US Patent Application Publication No. US 20070276857 A1).

Regarding claim 1, Abe teaches a data processing device, comprising: a processor; and, as processing units which run on the processor, a generation unit which generates a generated search condition, which is a new search condition, based on a designated search condition, which is a given search condition; (See Abe [0054] “The search system 50 includes a search mediation server 10” See Abe [0067] Discloses  search mediation server 10 including a processor. See also Abe Fig. 4, [0069-0070] “The search mediation server 10 includes a query construction unit 11...The search mediation server 10 generates the search term set 14 [Thus,  generates a generated search condition, which is a new search condition] based on search terms included in a request (search request) received from the search terminal apparatus 51. [Thus, based on a designated search condition, which is a given search condition]” See also Abe [0071] “The query construction unit 11 has a function of the generation unit”)

	Fujio also teaches this limitation with more details (See Fujio Abstract “Based on a search condition that is already set [i.e. designated search condition], the database are referred to so as to calculate [Thus, generates] the recommendation level of other search conditions [i.e. generated search condition]” See also Fujio [0066-0067] “an arithmetic device 120 [i.e. generation unit] for calculating search results or condition setting support information, and a database 160...The input/output device 100 includes an input device 101 for conveying a search condition setting operation, such as the selection of a search condition [Thus, a given search condition]” See also  Fujio  [0071] “Then, a recommendation level of a search condition is calculated by the calculation means 122” Fujio Fig. 6, [0081] Further disclose an example of calculating a recommended search condition “bone spur” [Thus, generates a new search condition] based on the given search condition “knee osteoarthritis” and “male”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to incorporate the teachings of Fujio to generate a search condition based on a designated search condition.

One would be motivated to do so to allow an appropriate search condition to be recommended [0013]. 
 
Abe additionally disclose an estimation unit which estimates, for each search condition, a number of results of a search conducted based on the designated search condition and the generated search condition by using statistical information of a database to be searched; (See Abe [0054] “The search system 50 includes a search mediation server 10...The search system 50 provides a document search service, that receives a search request, and returns the results of a search in the document database 53 [Thus, the documents are stored in the document database]” See also Abe [0076-0078] “(Step S1) The query construction unit 11 executes a query construction process that constructs a search query based on search terms included in a received search request [Thus, includes the designated search condition] and various preset parameters...(Step S3) The estimation parameter update unit 13 executes an estimation parameter update process that updates various parameters used for constructing a search query, based on the search results.” See also [0121-0122] “FIG. 13 is a flowchart of an estimation parameter update process...is a process executed by the estimation parameter update unit 13 in step S3 of the search mediation process. (Step S41) The estimation parameter update unit 13 (the known ratio update unit 130) executes a known ratio update process. The known ratio update process is a process that calculates the known ratio of a known search term included in the currently issued search request [Thus, based on the designated search condition], and updates the ratio list 35...details...described below with reference to FIG. 14.” See also Abe Fig. 14, [0130-0137] Disclosed and shown are steps for Known Ratio Update process that calculates the number of documents S102 [i.e. number of results] by obtaining a count of documents containing the search term [Thus, by obtaining statistical information of a database to be searched] for each known term S106” ”See also Abe [0083] “The unknown search term set is a set of unknown search terms for which a search has not been performed, among the search terms included in the search term set 14 [Thus,  the generated search condition]. In the initial state, the unknown search term set is equivalent to the search term set 14.” See also Abe [0082] “ (Step S11) The query construction unit 11 selects an unknown search term whose estimated number of documents is large, from an unknown search term set. The estimated number of documents indicates the estimated value of the number of documents containing a search term among the documents stored in the document database 53 [Thus,  statistical information of a database to be searched]. The query construction unit 11 is able to calculate the estimated number of documents based on the sample document set 18 and the ratio list 15.” See also Abe Fig. 6 Showing step s17 which repeats the process for each unknown term [Thus, for each  generated search condition])

an evaluation unit which evaluates the generated search condition; and (See Abe claims 1-2 “ an estimated value of a number of documents to be retrieved by the system in response, to the search query is equal to or less than a second threshold...evaluating each of candidate combinations of search terms obtained from the plurality of search terms, based on a difference between the estimated value and the second threshold” See Abe [0074] The estimated ratio update unit 133 updates the ratio list 15 for the estimated value of the ratio (estimated ratio) of a search term (unknown search term) for which search results have not been obtained” See also Abe [0082] “the query construction unit 11 searches for sample documents containing an unknown search term from the sample document set 18, multiplies the number of such sample documents by an estimated ratio [Thus, evaluates the generated search condition] corresponding to the unknown search term, and thereby calculates the estimated number of documents.”)

an output unit which outputs a number of estimated results of the designated search condition, and additionally outputs the generated search condition and a number of estimated results and an evaluation result of the generated search condition. (See Abe [0076-0083] Disclosing the query construction process which includes obtaining the search terms [i.e. designated search condition] included in a search request and the generated search term set 14 [i.e. generated search condition]  See Abe Fig. 28, [0219-0221] Disclosing the query construction in the user interface. “The user interface display 300 [i.e.  output unit] indicates that a search [term] “FFF” and a search term “evolution material” are selected, and that a search query “FFF OR evolution material” is constructed...The display field “boxes for selecting search terms for query construction.” includes a list of selectable search terms, and also indicates, for each search term [Thus, the designated and generated search conditions], the number of documents containing the search term among the sampling data (the sample document set 18), the estimated ratio [i.e. an evaluation result of the generated search condition], the estimated number of documents, and a check box for receiving an operation of selecting the search term. If the check box is checked, it indicates that the corresponding search term is selected. [Thus, outputs a number of estimated results of the designated search condition, and additionally outputs the generated search condition and a number of estimated results and an evaluation result of the generated search condition])

	Regarding claim 2, Abe further in view of Fujio, [hereinafter Abe-Fujio], teaches all limitations and motivations of claim 1, wherein the evaluation unit receives a designation of a priority item, which is an item to be given priority among a plurality of items included in the designated search condition, and (See Fujio [0083] “ The following description is that of a sequence for calculating the recommendation level of each condition in a case where the user has already set “knee osteoarthritis” and “male” as search conditions [i.e. designated search conditions].” See also Fujio [0088] “ the process of setting search conditions can be supported by rearranging conditions such that those with higher recommendation levels are arranged toward the top” See also Fujio [0086] “FIG. 10 shows a screen after a disease name candidate has been selected on the initial screen shown in FIG. 2. In the illustrated example, “knee osteoarthritis” with the third priority [Thus, an item to be given priority among a plurality of items included in the designated search condition] is selected. The selected item is displayed in reverse, thus indicating that it has been selected.”)

obtains a priority ranking of a plurality of generated search conditions based on a matching degree of values of priority items of the designated search condition and the generated search condition. (See Fujio Claim 1 “calculation means for calculating the ranking of search conditions [Thus,  determines the priority ranking of the generated search condition] with respect to a search condition [i.e. designated condition] that is selected on the search condition input...the calculation being based on the importance or the co-occurrence frequency and being carried out on a category-by-category basis” See also Fujio [0072] “ FIG. 2 shows an interface for supporting the entry of a search condition. The interface includes an arrangement screen 200 for displaying search conditions as arranged in order... Below each of the search condition category labels, various search conditions are arranged along the vertical axis...FIG. 2 shows an initial screen, on which conditions are arranged in order of decreasing recommendation level” See also Fujio [0075] “By arranging search conditions in order of decreasing values in the frequency region 312 or the importance region 314 of the use frequency table 300, it becomes possible to rank the search conditions in the initial state.  Within the arrangement screen 200, in the column of which category a search condition is to be arranged is determined by referring to the category region 315. [Thus, the recommendation level of the search conditions is based on ranking]” See Fujio Fig. 6, [0080-0081] Disclosing an example of calculating recommendation level of recommended search condition [i.e. generated search condition] when the user has set search conditions [i.e. designated search conditions] by obtaining the co-occurrence frequency [i.e. matching degree of values of priority items], further disclosing an example in which a user has set “knee osteoarthritis” and “male” as search conditions and obtains a recommended search condition “bone spur” See also Fujio Fig. 8, [0083-0084] "FIG. 8 shows...calculating a recommended condition by referring to the search condition history table 700. The table 810 is an example of the search condition co-occurrence history table 700. The following description is that of a sequence for calculating the recommendation level of each condition in a case where the user has already set “knee osteoarthritis” and “male” as search conditions [Thus, designated search conditions]...The search results are shown in a table 820. Then, the table 820 is rearranged according to the date in the implementation date region 818 with latest dates at the top, (process 825), thereby obtaining a table 830. According to the rank in the table 830 and using Equation (1), the likelihood is calculated for each record. According to Equation (1), the newer the use date of the condition is, the greater the value of the likelihood becomes. In the table 820 of search results, the same conditions with different use dates appear a number of times. Therefore, a sum of likelihoods calculated by Equation (2) is calculated for each condition (process 835) so as to obtain the values of recommendation levels [Thus, obtains a priority ranking of a plurality of generated search conditions based on a matching degree of values of priority items of the designated search condition and the generated search condition]”)

	Regarding claim 3, Abe-Fujio teaches all limitations and motivations of claim 2, wherein the evaluation unit determines the priority ranking of the generated search condition which satisfies a designated condition of number of results based on a matching degree of the values of the priority items, and (See Abe [0096] “ The query construction unit 11 detects a query candidate search term [i.e. generated search condition] that may be removed from the query candidate list... The estimated number of documents is preferable when the estimated number of documents [i.e. number of results] is equal to an integral multiple of the number of documents (output limit number [i.e.  a designated condition of number of results]) [Thus, a generated condition that satisfies a designated condition of number of results] that may be obtained from the document search server 52 in one batch, or is close to and less than the integral multiple” See also Abe [0098] “The output limit number S is one of the threshold for the estimated number of documents to be retrieved by the search service provided by the document search server 52” See also Abe [0124] “(Step S43) The estimation parameter update unit 13 (the similarity parameter update unit 132) executes a similarity parameter update process. The similarity parameter update process is a process that updates the similarity parameter 17 used for calculation of the similarity between two search terms. The similarity parameter is an index indicating the degree of importance of each neighboring word that appears in the neighborhood of two search terms in the search result document set 19 [Thus, matching degree of the values of the priority items]. The, degree of importance of each neighboring word takes, for example, a value in the range, from “0.0” to “1.0”.  The closer to “1.0” the value is, the more important the neighboring word is evaluated to be [Thus, determines the priority ranking of the generated search condition]” )

assigns a priority ranking to the generated search condition which does not satisfy the condition of number of results that is lower than the priority ranking of the generated search condition which satisfies the condition of number of results. (See Abe [0096] “The query construction unit 11 detects a query candidate search term [i.e. generated search condition] that may be removed from the query candidate list...The estimated number of documents is preferable when the estimated number of documents [i.e. number of results] is equal to an integral multiple of the number of documents (output limit number [i.e.  a designated condition of number of results]) that may be obtained from the document search server 52 in one batch, or is close to and less [Thus,  does not satisfy the condition of number of results that is lower than the priority ranking of the generated search condition which satisfies the condition of number of results] than the integral multiple.”)

Regarding claim 4, Abe-Fujio teaches all limitations and motivations of claim 1, wherein the evaluation unit, for each item included in the designated search condition, quantifies a difference between values of items of the designated search condition and the generated search condition, and sets, as an evaluated value, a total of numerical values of the difference of each item. (See Abe Fig. 18, [0162] “ the similarity parameter update unit 132 calculates an evaluation value indicating the degree of divergence between the similarity parameter W and the search condition (for example, the sum of the difference between the left-hand side and the right-hand side of the expression (4) with respect to each combination of known search terms), and holds the evaluation value in association with the similarity parameter W [Thus, quantifies a difference between values of items of the designated search condition and the generated search condition, and sets, as an evaluated value, a total of numerical values of the difference of each item]”)

	Regarding claim 5, Abe-Fujio teaches all limitations and motivations of claim 1, wherein the estimation unit obtains a ratio of data corresponding to the search condition in a plurality of pieces of statistical information, and obtains a number of estimated results from a product of the ratio in each piece of statistical information. (See Abe [0074] “The estimated ratio update unit 133 updates the ratio list 15 for the estimated value of the ratio (estimated ratio) of a search term (unknown search term) for which search results have not been obtained [Thus, obtains a ratio of data corresponding to the search condition in a plurality of pieces of statistical information]” See also Abe [0082] “the query construction unit 11 searches for sample documents containing an unknown search term from the sample document set 18, multiplies the number of such sample documents by an estimated ratio corresponding to the unknown search term, and thereby calculates the estimated number of documents. [Thus, obtains a number of estimated results from a product of the ratio]”)

	Regarding claim 6, Abe-Fujio teaches all limitations and motivations of claim 1, wherein the output unit outputs the generated search condition which satisfies a designated condition of number of results. (See Abe [0096] “ The query construction unit 11 detects a query candidate search term [i.e. generated search condition] that may be removed from the query candidate list... The estimated number of documents is preferable when the estimated number of documents [i.e. number of results] is equal to an integral multiple of the number of documents (output limit number [i.e.  a designated condition of number of results]) that may be obtained from the document search server 52 in one batch, or is close to and less than the integral multiple. [Thus,  outputs the generated search condition which satisfies a designated condition of number of results]”  See also Abe [0220-0221] “The user interface display 300 includes the display field [Thus, outputs] “constructed query and query execution”, the display field “estimation on query and execution result figures”, the display field “detailed figures of query elements”, and the display field “boxes for selecting search terms for query construction”. The display field “boxes for selecting search terms for query construction.” includes a list of selectable search terms, and also indicates, for each search term [e.g.  the generated search condition which satisfies a designated condition of number of results]”)

	Regarding claim 7, Abe-Fujio teaches all limitations and motivations of claim 6, wherein the generation unit: generates the generated search condition which satisfies the designated search condition by easing conditions and repeating processing of generating the generated search condition when a number of estimated results of the designated search condition is less than the condition of number of results; and (See Abe [0209] “the accuracy of the query construction unit 11 in selecting a combination of search terms is improved by the estimation parameter update unit 13” See also Abe [0202, 0204] Disclosing an example that the search mediation server 10 using a search term set 14 generated in response to a search request from the search terminal apparatus 51 includes having three search terms  “A”, “B”, and “C” [i.e. generated search conditions], each having results lower that the output limit number [i.e. condition of number of results], and generating a combination of search terms with an “OR” operator to increase the number of results [Thus, easing the conditions and repeating processing of generating the generated search condition when a number of estimated results of the designated search condition is less than the condition of number of results].)

generates the generated search condition which satisfies the designated search condition by tightening conditions and repeating processing of generating the generated search condition when a number of estimated results of the designated search condition is greater than the condition of number of results. (See Abe [0204-205] Disclosing an example in which the combination of search terms exceeds [Thus, greater] the output limit number [i.e. condition of number of results], and generating additional combinations of search terms [Thus, repeating processing of generating the generated search condition] using “AND” and “OR” operators [Thus, tightening conditions] in order to not exceed the output limit.)

	Regarding claim 8, Abe-Fujio teaches all limitations and motivations of claim 1, wherein: the generation unit generates the generated search condition which is similar to the designated search condition when a number of estimated results of the designated search condition is less than a designated condition of number of results; and (See Abe [0074] “ The similarity parameter update unit 132 updates the similarity parameter 17 used for calculation of the similarity between search terms” See also Abe [0126] “ (Step S44) The estimation parameter update unit 13 (the estimated ratio update unit 133) executes an estimated ratio update process. The estimated ratio update process is process that calculates the estimated ratio of an unknown, search term based on the similarity between a known search term and the unknown search term [Thus, is similar to the designated search condition]” See Abe [0083] “The unknown search term set is a set of unknown search terms for which a search has not been performed, among the search terms included in the search term set 14 [Thus, based on search terms included in a request (i.e. the designated search condition)]” See also Abe [0082]  “(Step S11) The query construction unit 11 selects an unknown search term [i.e. generated search condition], from the whose estimated number of documents is large, from an unknown search term set. The estimated number of documents indicates the estimated value of the number of documents containing a search term among the documents stored in the document database 53” See also Abe [0098] “The output limit number S is one of the threshold for the estimated number of documents to be retrieved by the search service provided by the document search server 52” See also Abe [0096] “The estimated number of documents is preferable when the estimated number of documents is equal to an integral multiple of the number of documents (output limit number [i.e.  a designated condition of number of results]) that may be obtained from the document search server 52 in one batch, or is close to and less than the integral multiple [Thus, less than a designated condition of number of results].”)

the output unit outputs the generated search condition which is similar to the designated search condition, and a number of estimated results and an evaluation result of the generated search condition. (See Abe [0220-0221] “The user interface display 300 includes the display field [Thus, outputs] “constructed query and query execution”, the display field “estimation on query and execution result figures”, the display field “detailed figures of query elements”, and the display field “boxes for selecting search terms for query construction”. The display field “boxes for selecting search terms for query construction.” includes a list of selectable search terms, and also indicates, for each search term [e.g.  the generated search condition which is similar to the designated search condition], the number of documents containing the search term among the sampling data (the sample document set 18), the estimated ratio [i.e. evaluation result of the generated search condition], the estimated number of documents [i.e. number of estimated results])

	Regarding claim 9, Abe-Fujio teaches all limitations and motivations of claim 1, further comprising: a condition history retention unit which retains, as a condition history, a past record of a past search and/or a past record of a past number of estimated results together with a search condition, wherein: the generation unit generates the generated search condition when there is no condition which is similar to the designated search condition; and (See Abe Fig. 30, [0231-0232] “ The user interface display 320 displays three log as a part of or the logs. Each log includes [Thus, retains] the time when an event occurred and the content of the event. For example, the log of an event occurred at “2014-09-26 09:00:00” indicates that the content is “query execution” and the query (search query) [i.e. a past search] is “FFF OR evolution material”[Thus, a condition history]. Further, the log of the event occurred at “2014-09-26 09;00:00” includes detailed figures of the query elements as detailed information. [Thus, a past number of estimated results together with a search condition] The log of an event occurred at “2014-09-26 09:20:21” indicates that the content “update of estimated results” and the search term is “NNN”. Further, the log of the event occurred “2014-09-26 09:20:21” includes detailed figures of the search term before and after the update.” See also Abe [0167] “The similarity parameter table 260 is included in the similarity parameter 17. The similarity parameter table 250 includes the item “neighboring word” and the item “importance”. The item “neighboring word” indicates a neighboring word of a search term included in the search term set 14 [i.e. generated search conditions].” See also Abe [0170] “ The estimated ratio update unit 133 executes a similarity calculation process. A similarity calculation process is a process that calculates the similarity between the selected unknown search [Thus, from the  search term set 14 (i.e. generated search condition)] term and a known search term [i.e. designated search condition], using the similarity parameter 17.” See also Abe See also Abe [0180] ”the estimated ratio update unit 133 multiplies each element of each of the binary vector corresponding to the unknown search term and the binary vectors corresponding to the respective known sea terms by the degree of importance included in the similarity parameter W corresponding to that element, and thereby generates a weighted vector. For example, in the case where the degree of importance of a neighboring word...is “0.0” if the neighboring word does not exist.” See also Abe [0183] “ Note that the similarity parameter update unit 132 may delegate extraction of neighboring words [Thus, it can generate the generated search condition when there is no condition which is similar to the designated search condition] to a morphological analyzer that is provided independently of the search mediation server 10”)

the output unit, when there is a condition history which is similar to the designated search condition, outputs the condition history. (See Abe [0230-0232] “The user interface display 320 displays a log display after query execution.  The search terminal apparatus 51 acquires needed information from the search mediation server 10, and displays the user interface display 320 on the display of the search terminal apparatus 51.” [Thus, the user interface display 320 outputs the condition history]... For example, the log of an event occurred at “2014-09-26 09:00:00” indicates that the content is “query execution” and the query (search query) is “FFF OR evolution material”. Further, the log of the event occurred at “2014-09-26 09;00:00” includes detailed figures of the query elements as detailed information.  The log of an event occurred at “2014-09-26 09:20:21” indicates that the content “update of estimated results” and the search term is “NNN” [e.g.  a condition history which is similar to the designated search condition]. Further, the log of the event occurred “2014-09-26 09:20:21” includes detailed figures of the search term before and after the update. [Thus,  when there is a condition history which is similar to the designated search condition, outputs the condition history]”)

Regarding claim 10, Abe-Fujio teaches all of the elements of claim 1 in system form rather than a program. Abe discloses a computer-readable medium storing a computer program [Abe claim 8]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.

Regarding claim 11, Abe-Fujio teaches all of the elements of claim 1 in system form rather than method form. Abe also discloses a method [Abe claim 7]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161











/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161